Case: 15-11895   Date Filed: 05/27/2016   Page: 1 of 5


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-11895
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 6:13-cr-00234-GAP-KRS-1



UNITED STATES OF AMERICA,

                                                         Plaintiff-Appellee,

                                        versus

PEDRO PETE BENEVIDES,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                             (May 27, 2016)

Before WILSON, WILLIAM PRYOR and ROSENBAUM, Circuit Judges.

PER CURIAM:
              Case: 15-11895     Date Filed: 05/27/2016    Page: 2 of 5


      Pedro Benevides appeals his sentence of 108 months of imprisonment that

was imposed after he pleaded guilty to conspiring to commit bank fraud. 18 U.S.C.

§ 1349. Benevides argues that the government breached the plea agreement by

opposing his requests for a two-level reduction based on acceptance of

responsibility, see United States Sentencing Guidelines Manual § 3E1.1(a) (Nov.

2014), and for a sentence at the low end of his applicable guideline range. In the

written agreement, the government reserved the right to oppose Benevides’s

requests if “any adverse information is received suggesting such a recommendation

to be unwarranted,” and after he signed the agreement, Benevides falsely denied

using other inmates’ prisoner numbers to communicate with a cohort and to

continue his fraudulent financial activities. Because the government did not breach

the plea agreement, we affirm Benevides’s sentence.

      On July 14, 2014, Benevides executed a written agreement to plead guilty to

one count of conspiracy to commit bank fraud in exchange for the dismissal of the

other eighteen charges relating to his use of shell companies to fraudulently obtain

loans, mortgages, and lines of credit that exceeded $44 million. Paragraph eight of

the agreement stated, “At the time of sentencing, and in the event that no adverse

information is received suggesting such a recommendation to be unwarranted, the

United States will not oppose the defendant’s request to . . . receive a two-level

downward adjustment for acceptance of responsibility, pursuant to USSG


                                          2
               Case: 15-11895     Date Filed: 05/27/2016    Page: 3 of 5


§ 3E1.1(a).” Paragraph ten of the agreement stated, “At the time of sentencing, and

in the event that no adverse information is received suggesting such a

recommendation to be unwarranted, the United States will not oppose the

defendant’s request to . . . receive a sentence at the low end of the applicable

guideline range, as calculated by the Court.” In another paragraph entitled

Sentencing Information, the government “reserve[d] its right and obligation to

report to the Court and the United States Probation Office all information

concerning [Benevides’s] background, character, and conduct . . ., to provide

relevant factual information, including the totality of [his] criminal activities,” and

“to make any recommendations it deems appropriate regarding the disposition of

[Benevides’s] case, subject to any limitations set forth” in the agreement.

      During an interview on September 16, 2014, Benevides falsely denied that

he had continued to engage in fraudulent real estate activities, but eventually he

confessed after being presented with evidence of his misdeeds. Federal agents had

amassed evidence that, after Benevides’s arrest but before he signed the plea

agreement, he used other inmates’ prisoner inmate numbers to make telephone

calls to solicit investors in a company that he controlled through a straw owner.

After signing the plea agreement, Benevides continued to make telephone calls to

solicit investors and to discuss other financial transactions. In addition, Benevides




                                           3
               Case: 15-11895     Date Filed: 05/27/2016     Page: 4 of 5


began mailing letters in other inmates’ names to prospective investors and to a

woman whose assistance he sought in his fraudulent activities.

      We review de novo whether the government breached the plea agreement.

United States v. Thomas, 487 F.3d 1358, 1360 (11th Cir. 2007). “Whether the

government violated the agreement is judged according to the defendant’s

reasonable understanding of the agreement when he entered the plea.” Id. “[W]e

interpret the terms of the plea agreement based on objective standards.” Id.

      The government did not breach the plea agreement. The government was

relieved of its obligation to stand mute about Benevides’s request for a two-level

reduction because his conduct was inconsistent with an acceptance of

responsibility. See generally United States v. Mahique, 150 F.3d 1330, 1332 (11th

Cir. 1998) (government did not breach its agreement not to oppose a reduction

based on the acceptance of responsibility when the defendant failed to make a full

and accurate disclosure of his relevant conduct). After lying to federal agents,

Benevides was not entitled to a “reduction [that] is intended to reward . . .

contrition for . . . wrongdoing and . . . a desire to reform . . . conduct,” United

States v. Williams, 627 F.3d 839, 844 (11th Cir. 2010). And Benevides’s

deceptiveness “suggest[ed] [that] a recommendation for [a sentence at the low end

of his sentencing range was] unwarranted.” Benevides’s misconduct evidenced that

a low-end sentence would not “promote respect for the law” or “provide adequate


                                            4
              Case: 15-11895    Date Filed: 05/27/2016   Page: 5 of 5


deterrence” against or “protect the public” from future similar crimes. See 18

U.S.C. § 3553(a). The actions of the government were consistent with the terms of

the plea agreement.

      We AFFIRM Benevides’s sentence.




                                         5